             Case 3:19-cv-00235 Document 1 Filed 08/22/19 Page 1 of 8



                            UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                   EL PASO DIVISION

 AGRO EXIM ALPARI, S.A. de C.V.,                  §
 and JAVIER PANIAGUA,                             §
 Plaintiffs,                                      §
                                                  §                   19-235
                                                             CASE NO. _________________
 v.                                               §
                                                  §
 MICHAEL W. SURRATT INC. and                      §
 SUN VALLEY PECAN COMPANY, INC.                   §
 Defendants.                                      §

                           PLAINTIFF’S ORIGINAL COMPLAINT

       Plaintiffs Agro Exim Alpari, S.A. de C.V. (AEA) and Javier Paniagua bring this breach of

contract and conversion suit against Defendants Michael W. Surratt Inc. and Sun Valley Pecan

Company, Inc. and show the following:

                                                 I.
                                               Parties

       1.      Plaintiff Agro Exim Alpari, S.A de C.V is a private company registered under the laws

of Mexico and has a principal place of business in Delicias, Chihuahua, Mexico.

       2.      Plaintiff Javier Paniagua is an individual, citizen and resident of Mexico.

       3.      Defendant Michael W. Surratt, Inc. is a Texas corporation with its principal office in

Fabens, El Paso County, Texas, and may be served with process through its registered agent, Michael

W. Surratt, at 11209 Armour Drive, El Paso, Texas 79935-4801, or wherever it may be found.

       4.      Defendant Sun Valley Pecan Company is a Texas corporation with its principal office

in Fabens, El Paso County, Texas, and may be served with process through its registered agent,

Michael Surratt, at 17600 Middle Island Road, Fabens, Texas 79838, or wherever it may be found.




{C2091924.DOCX:1}                               Page 1
               Case 3:19-cv-00235 Document 1 Filed 08/22/19 Page 2 of 8



                                                    II.
                                         Jurisdiction and Venue

        5.      This court has diversity jurisdiction in this case under Section 1332(a)(2) of 28 U.S.C.

because Plaintiffs AEA and Paniagua are citizens or subjects of a foreign state and Defendants Surratt

and Sun Valley are citizens of Texas. Further, the amount in controversy in this case exceeds $75,000,

exclusive of interest and costs.

        6.      Venue in this Court is proper under Section 1391(b)(1)-(2) of 28 U.S.C. because (1)

both Surratt and Sun Valley are subject to this Court’s personal jurisdiction with respect to this action,

and (2) a substantial part of the events or omissions (namely, the defendants’ breach of contract and

conversion) giving rise to the plaintiffs’ claims occurred in this judicial district.

                                                    III.
                                                   Facts

        7.      Defendants Michael W. Surratt Inc., and Sun Valley Pecan Company, Inc. (collectively,

“Sun Valley”) own and operate the Sun Valley Pecan Company in Fabens, El Paso County, Texas.

According to its website, Sun Valley shells and packages millions of pounds of pecans every year,

including nuts from its “own 650 acre farm or from local farmers . . . in a true state-of-the-art facility.”

Further, Sun Valley asserts that it “produces every size from Fancy Mammoth halves to Fancy Small

pieces, along with Choice halves, pieces and meal” and typically harvests between October and

December each year. Then, most of its “pecans are contracted January through March, and delivered

during the remainder of the year[,]” though it also makes spot sales available. Sun Valley’s operations

apparently run “24 hours a day, 12 months a year” and sells pecans in “14 countries, from food service

suppliers to grocery stores, ingredient users, bakeries, and restaurants.”

        8.      AEA’s principal business is in brokering massive amounts of pecans between Mexican

growers and shelling operations in Texas, including Sun Valley. Sun Valley and AEA have a long-

standing relationship, having done business together for well over a decade.



{C2091924.DOCX:1}                                  Page 2
                  Case 3:19-cv-00235 Document 1 Filed 08/22/19 Page 3 of 8



           9.       The parties have a simple business arrangement. AEA delivers pecans to Sun Valley,

which then must pay the full price of the delivered merchandise within 30 days from the date of

delivery. The parties handle their business on an open account, an arrangement that has prevailed over

the years of their relationship.

           10.      Plaintiff Javier Paniagua, an employee of AEA, handles Sun Valley’s account. Paniagua

has a separate agreement with Sun Valley that entitles him to receive a commission of $.02 per pound

for the pecans delivered. This arrangement is standard within the pecan industry, and has been in place

between Paniagua and Sun Valley for decades. This commission arrangement has been repeatedly

acknowledged by Sun Valley.

           11.      In November through December 2018, in accordance with their long-standing

practice, AEA delivered to Sun Valley 1,427,107 pounds of pecans at the cost of $3,151,079.55. Sun

Valley, however, has failed to pay this invoice, and after accounting for the offsets it is entitled to

because of previous payments on the account, Sun Valley still owes AEA $560,000 1. Sun Valley has

admitted that it owes this amount to AEA, but it has also indicated that it does not have sufficient

funds to fulfill its payment obligation.

           12.      Over time, Sun Valley has also failed to pay Paniagua his commissions. Since 2010 –

2011, the amount of unpaid commissions has risen to $362,777.24. Sun Valley has acknowledged the

outstanding amount of this commission, and the parties have made a specific agreement or agreements

acknowledging and ratifying the indebtedness for the commissions such that those commissions

remain due and owing at the present time.




1   The recap of such account is attached hereto as Ex A.


{C2091924.DOCX:1}                                           Page 3
                Case 3:19-cv-00235 Document 1 Filed 08/22/19 Page 4 of 8



                                                     IV.
                                          Breach of Contract – AEA

         13.      Sun Valley is liable to AEA for breach the contract between them. The parties had a

valid contract that AEA performed and Sun Valley breached, which resulted in damages to AEA. See

Sanders Oil & Gas GP, LLC v. Ridgeway Elec., 479 S.W.3d 293, 299–300 (Tex. App.—El Paso 2015,

no pet.),

         14.      More specifically, the parties agreed that AEA would deliver pecans to Sun Valley and

Sun Valley would pay for those pecans within 30 days of receipt. AEA delivered shipments of pecans

in November through December 2018, and Sun Valley has failed to make timely payment to AEA. As

a result, AEA has lost $560,000 that is entitled to recover in these proceedings.

                                                   V.
                                   Breach of Contract – Javier Paniagua

         15.       Sun Valley is further liable to Paniagua individually for failure to pay his commission.

Sun Valley and Paniagua had an agreement whereby Sun Valley would pay Paniagua $.02 per pound

for pecans that he caused to be shipped to Sun Valley. The total pounds so shipped is 27,259,410

resulting in a commission owned of $545,148.31. Just prior to this suit being filed, Sun Valley made a

partial payment of such commission by paying Paniagua $182,371.07. 2 This leaves the total

commission owned to Paniagua as $362,777.24

                                                     VI.
                                              Conversion – AEA

         16.      Sun Valley is liable for conversion because it has wrongfully exercised dominion or

control over AEA’s pecans inconsistent with AEA’s rights in those pecans. See Robinson v. Nat’l

Autotech, Inc., 117 S.W.3d 37, 39 (Tex. App.—Dallas 2003, pet. denied). AEA was in legal possession




2 Sun Valley admits such commission owed in the attached exhibit B prepared by Sun Valley and recently submitted to
Paniagua. However, Sun Valley also claims an offset of $227, 553.07 on the total commission owed. These offsets are
totally disputed in this matter by Paniagua.


{C2091924.DOCX:1}                                     Page 4
               Case 3:19-cv-00235 Document 1 Filed 08/22/19 Page 5 of 8



of the pecans, but by taking possession of the shipment without making payment, Sun Valley has

illegally assumed ownership of the pecans. Id. at 40.

                                              VII.
                                 Application Writ of Sequestration

         17.    AEA and Paniagua seek a Writ of Sequestration under Federal Rule of Civil Procedure

64. Fed. R. Civ. P. 64. (“[T]hroughout an action, every remedy is available that, under the law of the

state where the court is located, provides for seizing a person or property to secure satisfaction of the

potential judgment.”). Sequestration is an available remedy under Federal Rule of Civil Procedure

64(b).

         18.    As relevant here, Chapter 62 of the Texas Civil Practice and Remedies Code allows

for writs of sequestration to be granted on personal property when “the suit is for . . . possession of

personal property . . . and a reasonable conclusion may be drawn that there is immediate danger that

the defendant or the party in possession of the property will conceal, dispose of, ill-treat, waste, or

destroy the property or remove it from the county during the suit.” Tex. Civ. Prac. & Rem. Code §

62.001(1).

         19.    Sun Valley is currently in possession of hundreds of thousands of pounds of AEA’s

pecans that it has not paid for. Given Sun Valley’s apparent cash flow issues, it is likely that it will

attempt to sell these pecans quickly, especially with a new harvest season approaching. Was Sun Valley

has indicated, however, is that it has insufficient funds to pay AEA and Paniagua, though the reason

remains unclear at this time. There is certainly a risk that Sun Valley will dispose of the pecans without

paying AEA or Paniagua, thus AEA is better off keeping the pecans and selling them to a different

sheller, making sequestration of those nuts proper.

         20.    AEA will supplement with an affidavit providing the specific facts stating the nature

of the plaintiff’s claim, the amount in controversy, and the facts justifying issuance of the writ. Upon




{C2091924.DOCX:1}                                Page 5
              Case 3:19-cv-00235 Document 1 Filed 08/22/19 Page 6 of 8



doing so, AEA requests the Court order the Federal Marshalls office to take possession of the pecans

at issue, and to keep same subject to further orders of this Court unless it is lawfully replevied.

                                              VIII.
                             Constructive Trust – AEA and Paniagua

        21.     Further, AEA and Paniagua request the Court impose a constructive trust on Sun

Valley’s entire pecan inventory because that inventory was purchased in whole or in part with monies

owed to AEA and Paniagua. The proceeds of those funds should be impressed with a constructive

trust in order that justice may be done, and to avoid further harm to AEA and Paniagua.

                                                  IX.
                                            Attorneys’ Fees

        22.     AEA and Paniagua have been forced to hire the undersigned attorneys to seek

damages as a result of Sun Valley’s failure to comply with its contracts. AEA and Paniagua are

therefore entitled to and seek judgment against Sun Valley for the reasonable attorneys’ fees in this

action, both through trial and in the event of a subsequent appeal, as provided both by the contract

signed by Sun Valley and Chapter 38 of the Texas Civil Practice and Remedies Code. AEA and

Paniagua seek an award of attorneys’ fees as a further obligation to the contract, not as a money

judgment.

                                                   X.
                                                 Prayer

        Therefore, Plaintiffs request that the Defendants be cited to appear and answer herein; upon

final trial hereof, the Plaintiffs have their damages, plus attorneys’ fees, plus interest on all amounts

due, plus costs of court and other and further relief to which the Plaintiffs may show themselves justly

entitled.




{C2091924.DOCX:1}                                Page 6
            Case 3:19-cv-00235 Document 1 Filed 08/22/19 Page 7 of 8



                                     Respectfully submitted,

                                     BRANSCOMB, PLLC
                                     8023 Vantage Dr., Ste. 560
                                     San Antonio, Texas 78230
                                     Tel: (210) 598-5400
                                     Fax: (210) 598-5405




                                     By:
                                              Joe M. Davis
                                              State Bar No. 05520350
                                              jdavis@branscomblaw.com
                                              Clint Buck
                                              State Bar No. 24078280
                                              cbuck@branscomblaw.com

                                     Daniel S. Gonzalez
                                     State Bar No. 24010724
                                     Attorney at Law
                                     909 E. Rio Grande Ave.
                                     El Paso, Texas 79902
                                     Tel: (915) 533-6393
                                     Fax: (915) 5334188
                                     E-Mail: daniel@dgonzalezlaw.com

                                     Attorneys for Plaintiffs
                                     Agro Exim Alpari SA de CV
                                     and Javier Paniagua




{C2091924.DOCX:1}                    Page 7
Case 3:19-cv-00235 Document 1 Filed 08/22/19 Page 8 of 8
